In a proceeding pursuant to CPLR article 78 to obtain credit for time served in jail, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated November 20, 1984, which, after a hearing, dismissed the petition.
Judgment affirmed, without costs or disbursements.
On January 10, 1984, the petitioner, while on parole, was arrested for criminal possession of a controlled substance. He is not entitled to additional jail time credit on the new charge for that period of time during which he was in custody pursuant to the parole violation warrant (see, Matter of Jeffrey v Ward, 44 NY2d 812). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.